Case 1:19-cv-00371-JGK Document 54 Filed 03/27/20 Page 1 of 2

 

THE CITY OF New YORK GIANCARLO MARTINEZ

JAMES JOHNSON : :
Corporation Counsel LAW DEP ARTMENT Assistant Corporation Counsel
100 CHURCH STREET Phone: (212) 356-3541

Email: gmartine@law.nyc.gov

NEW YORK, NY [0007

March 27, 2020
BY ECF .

Honorable John G. Koelti Ab v7) Coe Bahia Ole
i t- 4

United States District Judge i
United States District Court

A Ceadhwt Gal
Southern District of New York Ake AL
40 Foley Square a t c O
New York, New York 10007 SE 5 ea ‘a
Re: Angel Rivera v. City of New York, et al., 19-CV-0371 UGE

Your Honor: BA oe OD Ded

I am the Assistant Corporation Counsel in the Special Federal Litigation Division of the
New York City Law Department and the attorney representing defendants in the above-
referenced matter. In light of the public health pandemic, I write to request a 90-day stay of the
May 4, 2020 Discovery Deadline, to August 4, 2020. This is defendants’ first such request and
plaintiff does not consent to the request.

   

Briefly, by way of background, Your Honor issued a Scheduling Order on November 7,
2019, ordering the deadline for discovery to be May 4, 2020. (DE 45) Since then, the parties
have been actively engaging in discovery and settlement discussions. Should settlement not
ultimately be fruitful, defendants intend to take depositions of plaintiff and of a third party
identified in plaintiff's Fed. R. Civ. P. 26(a) disclosures.

As the Court is aware, the country is currently grappling with the COVID-19, or
coronavirus, pandemic. On March 7, 2020, Governor Andrew Cuomo declared that New York is
in a state of emergency because of the rapidly developing pandemic situation. On March 13,
2020, Mayor Bill de Blasio followed suit, and declared New York City to be in a state of
emergency as well.

That same day, the United States District Court for the Southern District of New York
(“Southern District”) issued Standing Order 20 MISC 138, which encouraged individual judges
to conduct court proceedings by phone and video conferencing where practicable. Also on
March 13, 2020, the Southern District issued Standing Order 20 MISC 015, which suspended
and tolled service of process requirements and deadlines. On March 16, 2020, the Southern
District issued a Revised Standing Order further limiting access to courthouses.

In light of pronouncements from government and judicial officials, associated policies,
expert recommendations, and the further spread of COVID-19, the New York City Law
Department, along with the majority of employers in New York City and State, has instructed

I

 
Case 1:19-cv-00371-JGK Document 54 Filed 03/27/20 Page 2 of 2

that individuals should work from home to ensure compliance with public policy directives, and
to protect individuals from further community spread of the virus.

Of course, working from home creates a number of challenges that directly impact this
litigation, particularly as the parties work to complete document discovery and depositions. For
example, discovery will require depositions of defendant officers, who will be removed from the
vital core functions of their offices for the depositions themselves and preparation sessions.

In light of the challenges posed by the public health situation, defendants respectfully
request a 90-day stay of this matter, until August 4, 2020.

Defendants thank the Court for its consideration herein.

Respectfully submitted,

Giancarlo Mattiney

 

Giancarlo Martinez
Assistant Corporation Counsel

BY ECF

ce: Alexis Padilla
Attorney for Plaintiff
575 Decatur Street
Brooklyn, NY 11233

 
